
	
		III
		111th CONGRESS
		1st Session
		S. RES. 99
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Harkin (for himself,
			 Mr. Sanders, and
			 Mr. Bingaman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of Uzbekistan should immediately enforce its existing domestic
		  legislation and fulfill its international commitments aimed at ending
		  state-sponsored forced and child labor.
	
	
		Whereas the United States has a growing strategic
			 involvement in Central Asia;
		Whereas the interests of the United States in Central
			 Asia, including the operations in Afghanistan, can only be secured by the
			 presence in the region of viable, vigorous democracies that fully guarantee the
			 economic and social rights of all people, including children;
		Whereas the Government of Uzbekistan continues to commit
			 serious human rights abuses, including arbitrary arrest and detention, torture
			 in custody, and the severe restriction of freedom of speech, the press,
			 religion, independent political activity, and nongovernmental
			 organizations;
		Whereas the Government of Uzbekistan detains thousands of
			 people for political or religious reasons;
		Whereas Uzbekistan is the third largest exporter of cotton
			 in the world, and cotton is 1 of the largest sources of export revenue for
			 Uzbekistan;
		Whereas Uzbekistan has signed and properly deposited with
			 the International Labour Organization (ILO) the Minimum Age Convention,
			 convened at Geneva June 6, 1973 (International Labour Organization Convention
			 Number 138), and the Worst Forms of Child Labour Convention, convened at Geneva
			 June 1, 1999 (International Labour Organization Convention Number 182);
		Whereas the Government of Uzbekistan issued a decree in
			 September 2008 that ostensibly prohibited the practice of forced and child
			 labor, but the Government of Uzbekistan sent schoolchildren to harvest cotton
			 within weeks after issuing the decree;
		Whereas the 2008 Country Reports on Human Rights Practices
			 by the Department of State stated that large-scale compulsory mobilization of
			 youth and students to harvest cotton continued in most rural areas of
			 Uzbekistan and that the students and youths were poorly paid, living conditions
			 were poor, and children were exposed to harmful chemicals and pesticides
			 applied in the cotton fields;
		Whereas research by the Environmental Justice Foundation
			 indicates that each year hundreds of thousands of schoolchildren from
			 Uzbekistan, some as young as 7 years old, are forced by the Government of
			 Uzbekistan to work in the national cotton harvest for up to 3 months;
		Whereas a policy briefing published by the School of
			 Oriental and African Studies, University of London, in 2008, entitled
			 Invisible to the World, used extrapolations based on surveys in
			 6 areas that took place in 2006 and 2007 to conclude that approximately
			 2,400,000 schoolchildren from Uzbekistan between the ages of 10 and 15 are
			 forcibly recruited into the annual cotton harvest;
		Whereas the British Broadcasting Company undertook an
			 investigation in late 2007 and found that the Government of Uzbekistan
			 continues to rely on the state-orchestrated mass mobilization of children to
			 bring in the cotton harvest;
		Whereas, in 2008, reports of child labor in the cotton
			 fields were received by multiple media outlets and local human rights activists
			 from the major cotton-growing regions in Uzbekistan, including Djizzak,
			 Namangan, Samarkand, and Ferghana, among others;
		Whereas a report by the Rapid Reaction Group indicates
			 that schoolchildren who cannot fulfill their daily picking quotas are forced to
			 make up the difference in cash from the pockets of their own families;
		Whereas the Government of Uzbekistan detained and harassed
			 an independent journalist who accompanied a diplomat from the United States on
			 a research trip to Syr Daria province, where the diplomat photographed children
			 working in the cotton fields;
		Whereas the children working in the cotton fields are
			 stressed by the pressure to fulfill cotton quotas, physically abused by arduous
			 work in the cotton fields, and subjected to poor and hazardous living
			 conditions during the harvest period;
		Whereas international brands such as Gap, H&M, Levi
			 Strauss, Limited Brands, Target, Tesco, and Wal-Mart have banned cotton from
			 Uzbekistan from their products and instructed their suppliers to comply with
			 the ban;
		Whereas the Government of Uzbekistan allowed a survey to
			 be conducted by the United Nations Children’s Fund (UNICEF), under the strict
			 supervision of the Government of Uzbekistan, yet the survey was not conducted
			 during the fall harvest season (a time when the likelihood of children working
			 in the fields is significantly greater);
		Whereas the Government of Uzbekistan refused to fully
			 cooperate with the ILO and the International Cotton Advisory Committee to
			 undertake an independent technical assessment of forced child labor during the
			 fall 2008 harvest season; and
		Whereas the ILO has conducted independent investigations
			 into forced and child labor in more than 60 countries around the world,
			 including developing and developed countries: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Government of Uzbekistan should—
			(1)immediately
			 enforce its existing domestic legislation and fulfill its international
			 commitments aimed at ending state-sponsored forced and child labor;
			(2)allow a
			 comprehensive independent investigation into forced and child labor in the
			 cotton sector during the fall 2009 harvest season by the International Labour
			 Organization;
			(3)in consultation
			 and cooperation with the International Labour Organization, develop a credible
			 and comprehensive action plan based on the findings of the International Labour
			 Organization and commit the resources necessary to end forced and child labor
			 in the cotton sector; and
			(4)take concrete
			 steps towards systemic reform that will—
				(A)ensure greater
			 freedom and better returns from their labor for cotton-producing farmers;
			 and
				(B)enable such
			 farmers to employ adults in the cotton sector.
				
